STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.   2021    KW   1627

VERSUS


JASON      M.   CHAFFIN                                                  FEBRUARY      14,   2022




In   Re:         Jason    M.    Chaffin,                                                     22nd
                                             applying for supervisory writs,
                 Judicial        District    Court,     Parish           St.                  No.
                                                                    of
                                                                                Tammany,
                 497, 586.




BEFORE:         MCCLENDON,        WELCH,    AND    THERIOT,   JJ.


        WRIT    DENIED.



                                                  PMC

                                                  JEW
                                                 MRT




 URkTOFAPPEAL,               FIRST     CIRCUIT




       DEPUTY
                A     LERK OF COURT
                FOR    THE     COURT